Citation Nr: 0511458	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensable rating for the residuals of a 
radical prostatectomy.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO, among other things, granted 
service connection for the residuals of a radical 
prostatectomy and assigned a noncompensable rating effective 
in March 2002.  The veteran perfected an appeal of the 
assigned disability rating for this disorder.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.  

2.  The medical evidence shows no evidence of residuals from 
the veteran's prostatectomy.   


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's 
residuals of prostate cancer are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2003); 38 C.F.R. §§ 4.115(a), 4.115(b), 
Diagnostic Code (DC) 7527 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the issue of the evaluation assigned to the 
veteran's service-connected residuals of a prostatectomy was 
first raised in his notice of disagreement.  VA's General 
Counsel has held that when VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.  VAOPGCPREC 8-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).

In the instant appeal, the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for the residuals of a prostatectomy in October 
2002.  The RO also informed him of the information and 
evidence that he was required to submit, the evidence that 
the RO would obtain on his behalf, and the need to advise VA 
of or submit any evidence relevant to the claim.  

In addition, he and his representative were provided with a 
copy of the appealed rating decision and statement of the 
case.  In those documents the RO informed them of the 
specific rating criteria pertaining to the evaluation of 
genitourinary disorders, as well as the reasons for 
determining that the criteria for a compensable rating was 
not met.  In these documents the RO also informed them of the 
cumulative evidence previously provided to VA or obtained by 
VA on the veteran's behalf.  The Board finds that all of 
these documents informed the veteran of the evidence needed 
to establish entitlement to a compensable rating.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In general, the statute and regulation also provide that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here, the evidence associated with the veteran's claims file 
includes his service medical records, post service medical 
records, and a VA examination report.  The veteran has not 
alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. §3.159(c).  




Factual Background

The veteran developed prostate cancer in 1998 and had a 
radical prostatectomy in August 1998.  The veteran filed a 
claim for service connection for the residuals of prostate 
cancer due to herbicide exposure in March 2002.  He was 
granted service connection and assigned non compensable 
disability rating under 38 C.F.R. §§ 4.115(a), 4.115(b), DC 
7527.  

Associated with the veteran's claims file are his treatment 
records from after his August 1998 prostatectomy.  
Specifically, the veteran's prostate-specific antigen levels 
(PSA's) from July 1998 to August 1999 were less than 0.2, in 
November 1999 it was zero, and in September 2001 was less 
than 0.1.  

Private treatment and hospitalization records for treatment 
of the veteran's non-Hodgkin's lymphoma in January 2003 noted 
a normal genitourinary system.  On admission reports from 
February and March 2003, the veteran denied having urinary 
complaints. 

A VA medical examination was performed in October 2003.  The 
veteran reported that his prostate cancer was confined to the 
capsule and no metastasis of the prostate had occurred.  He 
reported that had not received any chemotherapy or radiation 
therapy.  He stated he was doing fine and had not had any 
worsening of the symptoms since the radical prostatectomy.  
He denied any urinary tract infection after prostate surgery 
or any increase or weakness of the stream of urination post 
surgery.  He denied any urinary incontinence or having used 
any sanitary pad for the purpose of incontinence.  He denied 
any obstruction of the urination and states that he usually 
gets up in the night three to four times to urinate, which 
has occurred all of his life.  

Physical examination revealed that the veteran was a 
moderately obese male who was in no acute distress.  He was 
able to climb on the examination table.  The veteran's PSA 
was within normal limits.  The examiner diagnosed status post 
radical prostatectomy without any residuals.  

In the veteran's December 2003 substantive appeal he stated 
that he has had problems with urination since the removal of 
his prostate.  He indicated that he has to urinate about 
every two hours, 24 hours a day and that it interferes with 
his sleep.  He stated he did not feel that this problem was 
properly documented during his October 2003 examination.     


Relevant Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection effective March 
2002.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Pursuant to 38 C.F.R. § 4.115a and 4.115b, Diagnostic Code 
7527, residuals of prostate gland injuries, infections, and 
hypertrophy are evaluated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  Under 38 C.F.R. 
§ 4.115a, voiding dysfunction manifested by urinary frequency 
with daytime voiding interval between two and three hours, 
or; awakening to void two times per night is evaluated at 10 
percent disabling.  Daytime voiding interval between one and 
two hours or; awakening to void three to four times per night 
is evaluated at 20 percent disabling.  Lastly, daytime 
voiding interval less than one hour, or; awakening to void 
five or more times per night is evaluated at 40 percent 
disabling.  

Where a veteran suffers from voiding dysfunction with urine 
leakage or incontinence that requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day, a 20 percent evaluation is assigned.  A 40 percent 
evaluation is warranted when voiding dysfunction requires the 
wearing of absorbent materials which must be changed more 
than 2 to 4 times per day.  38 C.F.R. § 4.115a.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a non-compensable evaluation. Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of 
post-void residuals greater than 150 cc, uroflowmetry with a 
marked diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating.  Urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  A 
20 percent evaluation is warranted for urinary tract 
infection with recurrent symptomatic infection requiring 
drainage, frequent hospitalization (greater than two times a 
year), and/or requiring continuous intensive management.  Id.

The provisions of 38 C.F.R. § 4.31 (2004) indicate that in 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Analysis

The Board finds that the veteran does not meet the rating 
criteria for a compensable rating for the residuals of his 
service connected prostate cancer.

In the instant case, the veteran's only complaints pertained 
to urinary frequency.  On his October 2003 VA examination, 
the veteran specifically denied urinary tract infections, 
obstructed voiding, or incontinence.  He is not shown to be 
on medication for residuals of prostate cancer.  Although he 
reported waking up in the night to urinate two to three 
times, the examiner noted this was a lifelong pattern.  The 
examiner concluded that the veteran had no residuals from his 
status post prostatectomy.  

The veteran stated on his substantive appeal that the 
examiner did not take into consideration his urinary 
frequency.  However, as noted above, the veteran's frequency 
was considered by the examiner, and was determined to be 
normal for the veteran, not as a residual of his prostate 
cancer.  Moreover, the veteran specifically denied having any 
urinary complaints during private treatment in February and 
March 2003.  

Thus, because the objective medical evidence reveals no 
residuals from the radical prostatectomy, the veteran does 
not meet the criteria for a compensable rating under 
Diagnostic Code 7527; nor has he met the criteria at any 
point during the course of the claim.  See Fenderson, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

   
ORDER

Entitlement to compensable rating for the residuals of a 
radical prostatectomy is denied.  




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


